Citation Nr: 0407354	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for pulmonary disability, 
to include as the result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision rendered by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2003, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is associated with the claims 
folder.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

While the veteran was provided with a December 2002 letter 
addressing the provisions of the VCAA in conjunction with his 
claim for an increased rating for his wrist disability, the 
record does not reflect that the RO has provided the 
appropriate notice under the VCAA in response to his claim 
for service connection for pulmonary disability.  

In addition to the foregoing, the Board notes that additional 
pertinent evidence has been associated with the claims folder 
since the most recent adjudication of the veteran's claim by 
the RO.  In December 2002, the RO received additional medical 
records from Eastern Maine Medical Center (EMMC) dated in 
September 2002 which include the findings on physical and 
radiological examination of the veteran.  In particular, 
these records contain a copy of a potentially relevant chest 
X-ray report.  In addition, the RO received additional VA 
outpatient treatment records that include findings pertaining 
to the veteran's chest that were not of record when the 
November 2002 statement of the case was issued.  Applicable 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304(c) (2003).  A review of the claims folder does not 
indicate that any such waiver has been received.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include a request that he submit any 
pertinent evidence in his possession.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).

	


                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



